Citation Nr: 0413075	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-11 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a back disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from July 1983 to 
July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
December 2003, the veteran testified at a hearing at the ROIC 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran had complaints of back pain while in active 
military service.

2.  The evidence of record is in approximate balance as to 
whether the veteran's current back disorder, variously 
diagnosed as lumbosacral strain and degenerative disc disease 
at L4-5 and L5-S1, can be disassociated from the in-service 
notations of complaints and treatment of back pain.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a back 
disorder, variously diagnosed as lumbosacral strain and 
degenerative disc disease at L4-5 and L5-S1, was incurred in 
service.  38 U.S.C.A. §§ 1131, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined for enlistment into service in 
August 1982, a back disorder was not reported, and he was 
found qualified for active service.  Service medical records 
reveal that in December 1983 the veteran complained of neck 
and right shoulder pain after involvement in an automobile 
accident, and a probable hyperextension injury was noted.  X-
rays of the cervical spine were negative.

The veteran was seen in the clinic in May 1985 with 
complaints back pain, initially diagnosed as low back strain.  
It was noted that he had a history of low back pain for two 
years, and muscle tightness, but had not previously sought 
medical help.  On examination, his gait was normal and he had 
full range of back motion with no spasm.  A June 1986 
replacement examination report indicates findings of lumbar 
lordosis.  An October 1986 clinical entry indicates that the 
veteran complained of low back pain and reported injuring his 
back while lifting weights two weeks earlier.  He reported 
exercising despite the pain.  On examination, there were no 
low back spasms noted, and no edema, crepitation, 
discoloration, or deformities.  The veteran reported 
intermittent back pain with mild tenderness upon palpation of 
L1-L5.  He ambulated with difficulty, and neurological 
examination findings were within normal limits.  His chief 
complaint was the constant pain and discomfort.  The clinical 
assessment was of resolving low back pain.  

According to December 1986 clinical entries, the veteran was 
seen with complaints of back pain.  He said that, 
approximately ten days earlier, in November 1986, he had been 
in a motor vehicle accident, during which he was rear-ended 
and sustained a whiplash injury.  The records indicate that 
he had not sought immediate medical attention, although he 
had experienced low back pain after the accident and was 
under treatment for low back pain prior to the incident.  On 
physical examination, tenderness on both sides of the spine 
was noted and there was pain on palpation of the spine at L1 
thru L5, with loss of range of motion.  Muscle strain of the 
lower back was noted.  An X-ray of the lumbar spine taken at 
the time was negative.  When examined for separation in June 
1987, the veteran denied having recurrent back pain, and a 
back disorder was not reported.

Post-service, private medical records dated from December 
1998 to July 2001 reflect the veteran's complaints of low 
back pain

Records from the United States Post Service include an 
October 2000 Medical Certification indicating that the 
veteran reported having recurrent low back pain since 1987, 
which he described as an episodic problem that occurred once 
or twice a year.  The health care provider who completed the 
record indicated that the veteran would probably need up to 
four weeks at a time off from work due to the back problem.  
The veteran was determined to be unable to perform the 
functions of his job, and was unable to lift a mailbag.  

According to a handwritten statement, apparently from E.R., 
M.D., and dated in February 2001, the veteran was advised to 
have physical therapy and other consultations, but to no 
avail.  It was noted that records showed back pain starting 
in 1992 after a fight.  Subsequent pain was related to falls 
or accidents.  Recently, the veteran had carried a heavy 
mailbag as a postal worker.  He was advised to use a roller-
type carrier to avoid hanging the bag on his shoulder, but he 
refused.  Recommended treatment included exercises, muscle 
relaxants, and anti-inflammatory medications.

In another statement, evidently also from Dr. E.R. and dated 
in September 2001, it was noted that the veteran had chronic 
recurrent low back pain, initially noted in 1993.  The 
recurrences were attributed to a variety of reasons, 
including weight lifting, and bending, but most commonly the 
low back pains were due to the veteran's line of work, as a 
mail carrier carrying a mailbag on his shoulder.  He was 
advised to request a cart with which to carry the mail, but 
had not asked for it.  Recent X-rays from June 2000 showed a 
minor disc narrowing at L4-L5 and minimal facet joint 
sclerosis at L5-S1, which seemed suggestive of developing 
arthritis.  The veteran's latest examination, in July 2001, 
was remarkable only for tightness in his paralumbar muscles.  
Physical therapy was recommended.

The veteran, who was then 38 years old, underwent VA 
orthopedic examination in January 2002.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  It was noted that medical records showed 
that the veteran presented to sick call in service for lower 
back pain and was diagnosed with lumbosacral strain.  He 
continued to complain of low back pain, and used over-the-
counter education to help alleviate his symptoms.  He said he 
worked for the U.S. Postal Service.  Upon clinical 
examination, the diagnosistic impression was lumbosacral 
strain.  In the VA examiner's opinion, the veteran had 
presented at sick call enough times during service to warrant 
having this chronic lumbosacral strain related to service.  
There was no evidence of fatigability or incoordination.  The 
veteran was prone to exacerbations, and it was noted that the 
VA physician found it impossible to predict the degree of 
future dysfunction evidently attributable to the veteran's 
back disorder.

On an undated Certification of Health Care Provider form, 
completed for the U.S. Department of Labor by Drs. M.S. and 
G., it was noted that the veteran had a history of discogenic 
disease in his lumbar spine diagnosed by magnetic resonance 
image (MRI) in 2001.  The veteran had experienced acute 
flare-ups of pain during the past two years that resulted in 
missed work.  It was further noted that the veteran's back 
problem had started in approximately 1987, and that he might 
require time off from work due to back flare-ups and pain 
which might occur three to five times per year.

According to records completed in January 2002 (probably 
actually 2003) by L.S.A., M.D., of the U.S. Postal Service 
Medical Unit for the U.S. Department of Labor, the veteran 
had a long history of discogenic disease of his lumbosacral 
spine, as diagnosed by a magnetic resonance image (MRI) in 
2001.  During 2001 another physician specializing in 
rehabilitative medicine had treated the veteran, who showed 
some apparent improvement.  Currently, the veteran said his 
back problem had flared up again.  He had not had acute 
flare-ups in 2002, and had been well controlled with Motrin 
and exercises until recently.  He had been unable to work 
since mid January 2003, and anticipated returning to work by 
the end of the month.  It was further noted that the veteran 
had chronic back problems, but had only occasional flare-ups. 

In a March and May 2003 written statements, Dr. E.R. said 
that the veteran was out of work for several days in each 
month due to back problems.  In May, it was noted that the 
veteran was under medical supervision and recently saw 
another physician.

In a September 2003 written statement, Dr. E.R. said that the 
veteran was out (of work, apparently) due to back pain and 
was scheduled to have an MRI later in the month.  

A September 2003 private medical record of findings of the 
MRI of the veteran's lumbar spine includes an impression of 
degenerative disc disease at L4-5 and L5-S1, with mild 
posterior diffuse annular disc bulges at these levels.

In an October 2003 written statement, Dr. E.R. noted that the 
veteran had recurrent back pain and was advised to refrain 
from continuously standing for more than three hours at a 
time.

A U.S. Department of Labor workers' compensation form, 
apparently completed by Dr. E.R. in November 2003, reflects 
that the veteran's injury began in May 1985.  It was noted 
that the veteran had a history of back pain and had received 
physical therapy for a recent May 2003 motor vehicle 
accident.  Clinical findings included mid and upper back 
pains.  The diagnosis was multifactional mid- and upper-back 
pains, evidently attributed to chronic letter bag carrying 
and recent motor vehicle accident.  The physician found that 
the veteran's current back disorder was caused or aggravated 
by his employment by chronically carrying heavy letter bags 
and being on his feet all day.  The physician said the 
veteran was unable to continuously stand for more than three 
hours at a time, should not carry heavy bags, and would 
benefit from using a rolling mailbag during deliveries. 

In a November 2003 written statement, Dr. E.R. said he 
treated the veteran for low back pain.  Dr. E.R. said he 
first saw the veteran in June 1996 when his colleague J.S., 
M.D., treated him.  Dr. E.R. noted that he had recently 
learned that the veteran had experienced similar problems of 
back pains since he was in military service.  According to 
Dr. E.R., with that it mind, it appeared that the veteran's 
work as a mail carrier had aggravated this condition for 
years.

In a December 2003 written statement, Dr. J.S. said the 
veteran was treated for back pain in that medical office 
since 1992.

At his December 2003 Travel Board hearing, and in his written 
statements in support of his claim, the veteran said he 
repeatedly went on sick call in service for complaints of 
back pain that were treated with Tylenol or aspirin.  He was 
initially seen in 1984 and constantly complained, but being 
in the Marine Corps made it difficult to complain.  He was a 
radio operator in service, which required that he carry heavy 
equipment and gear.  In essence, he asserted that, while 
service records document some treatment for back pain, the 
full extent of his treatment was not fully documented and 
there were additional incidents in which he was seen and 
treated.  He noted his injury in a motor vehicle accident in 
December 1985 or 1986, while on leave, and said civilian 
medical personnel had issued a hard neck brace for him.  He 
indicated that he had experienced consistent low back pain, 
and the neck injury was essentially temporary.  The veteran 
said he never went on a limited-duty profile for his back 
disorder because soldiers who went on limited duty were 
teased by their comrades, so he withstood the pain and took 
over-the-counter medication that was issued to him.  

Further, the veteran testified his current back pain had 
worsened as he aged, and caused him to lose more time from 
work.  He stated that he had began working for the U.S. 
Postal Service in December 1987, and advised it of his back 
and neck problems, but had not received a thorough initial 
medical examination prior to starting work.  Thereafter, he 
had experienced ongoing back pain, not due to a specific 
injury.  He was currently working part-time, and had filed a 
workers' compensation claim that had not yet been granted; he 
believed the reason was that it was known his back pain was 
due to military service.  The veteran acknowledged that he 
had been involved in an altercation at work, but denied 
having any disability due to that fight.  Currently, the 
veteran said physicians advised he might need back surgery.  
The veteran's wife testified that she had met him in 1997 and 
that he had low back pain then.  Some days, she said he 
experienced difficulty standing and getting in and out of 
bed.  She said standing worsened his back pain.  The 
veteran's wife stated that over-the-counter and prescribed 
medications were not effective in treating the veteran's back 
pain.

II. Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
a back disorder.  In view of the disposition below, no useful 
purpose would be served by delaying the adjudication of this 
issue further to conduct additional development pursuant to 
the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no evidence of arthritis in 
service, its incurrence in service will be presumed if it was 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a back disorder.  The service medical records 
demonstrate the veteran's complaints of back pain starting in 
May 1985, when he gave a two-year history of back pain, and 
that he was diagnosed at that time with mechanical back pain.  
The records also show that, when he was examined in service 
in June 1986, lumbar lordosis was noted and, in October 1986, 
the veteran again complained of back pain.  In December 1986, 
he reported injuring his back in a motor vehicle accident in 
November 1986, although X-rays taken at that time were 
negative.  When he was examined for discharge in June 1987, a 
back disorder was not reported.   

The post-service medical records reflect the veteran's 
complaints of back problems attributed to various reasons, 
including intercurrent injury in a fight in 1992 and a motor 
vehicle accident in May 2003, and his carrying a heavy mail 
bag on his shoulder as a mail carrier for the U.S. Postal 
Service, evidently since 1987 when he testified that he 
started work as a mail carrier.  Nevertheless, in January 
2002, a VA examiner who reviewed the veteran's medical 
records and examined him concluded that the veteran was seen 
enough times in service to warrant having his chronic back 
disability recognized as a result of service.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  
While the record does contain some negative evidence weighing 
against the veteran's claim, the Board believes the positive 
and negative evidence in this case to be in approximate 
balance.  Thus, without finding error in the RO's action, we 
will exercise our discretion to find that the evidence is in 
relative equipoise and conclude that service connection for a 
back disorder, variously diagnosed as lumbosacral strain and 
degenerative disc disease at L4-5 and L5-S1, is in order.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

The Board assumes the veteran will advise the appropriate 
authorities responsible for determining his entitlement to 
workers' compensation or other employment benefits that his 
back disability has been found to be service connected.


ORDER

Service connection for a back disorder, variously diagnosed 
as lumbosacral strain and degenerative disc disease at L4-5 
and L5-S1, is granted.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



